DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-16) of U.S. Patent No. 11,222,441 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant application
US Patent
1. A method for object detection, comprising: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be- determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to- be-determined targets; and determining a category and position information of at least one to-be- determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to- be-determined targets, and confidences of the categories of the plurality of to-be- determined targets, wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.
1. A method for object detection, comprising: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be-determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to-be-determined targets; and determining a category and position information of at least one to-be-determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to-be-determined targets, and confidences of the categories of the plurality of to-be-determined targets, wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; forming a reference box of a feature point in the feature map according to reference box configuration information, wherein the reference box configuration information is preset and a number and sizes of reference boxes are defined by the reference box configuration information; using the reference box of the feature point in the feature map as one to-be-determined target; and obtaining, respectively corresponding to a plurality of feature points in the feature map, the plurality of to-be-determined targets.
3. The method according to claim 1, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.

15. An electronic apparatus, comprising: a processor; and a memory for storing instructions executable by the processor; wherein execution of the instructions by the processor causes the processor to perform: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be- determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to- be-determined targets; and determining a category and position information of at least one to-be- determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to- be-determined targets, and confidences of the categories of the plurality of to-be- determined targets, wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.
15. An electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein execution of the instructions by the processor causes the processor to perform: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be-determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to-be-determined targets; and determining a category and position information of at least one to-be-determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to-be-determined targets, and confidences of the categories of the plurality of to-be-determined targets- wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; forming a reference box of a feature point in the feature map according to reference box configuration information, wherein the reference box configuration information is preset and a number and sizes of reference boxes are defined by the reference box configuration information; using the reference box of the feature point in the feature map as one to-be-determined target; and obtaining, respectively corresponding to a plurality of feature points in the feature map, the plurality of to-be-determined targets.
3. The method according to claim 1, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.
20. A non-transitory computer-readable storage medium having a computer program stored thereon, wherein execution of the instructions by the processor causes the processor to perform: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be- determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to- be-determined targets; and determining a category and position information of at least one to-be- determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to- be-determined targets, and confidences of the categories of the plurality of to-be- determined targets, wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.
16. A non-transitory computer-readable storage medium having a computer program stored thereon, wherein execution of the instructions by the processor causes the processor to perform: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one category, confidences of a plurality of to-be-determined targets respectively; determining categories of the plurality of to-be-determined targets according to the confidences; respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets; respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to-be-determined targets; and determining a category and position information of at least one to-be-determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to-be-determined targets, and confidences of the categories of the plurality of to-be-determined targets, wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; forming a reference box of a feature point in the feature map according to reference box configuration information, wherein the reference box configuration information is preset and a number and sizes of reference boxes are defined by the reference box configuration information; using the reference box of the feature point in the feature map as one to-be-determined target; and obtaining, respectively corresponding to a plurality of feature points in the feature map, the plurality of to-be-determined targets.
3. The method according to claim 1, wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in claim 3.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the system of Yao, for the benefit of optimizing the system.  (Claims 2-14, 16-19 have been analyzed and rejected w/r to claims 2-14)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-9, 15-20) are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (hereinafter Yao)(US Publication 2019/0073553 A1)
Re claim 1, Yao discloses a method for object detection (See fig. 1; 9), comprising: obtaining a plurality of to-be-determined targets in a to-be-detected image (See figs. 1, 6, 8 & ¶s 27-30 where it teaches once the Hyper Features over each input images are extracted and the Hyper Feature maps 140 are obtained, then the region proposals are generated at a first HyperNet 106.  This is the Hyper Net for region proposal generation; in each source image, a number of ROIs at fixed locations may be generated and their locations and projected onto the Hyper Features 140; each ROI corresponds to a specific region proposal in the source image; ¶ 60 where it teaches the top ten regions for an image that includes a large and small ship past a seawall with a person posing in front of the seawall.  The region proposals are indicated with the rectangular boxes super-imposed over objects in the image.); determining, for at least one category, confidences of a plurality of to-be- determined targets respectively (See figs. 1, 8 & ¶s 29-30, 66 where it teaches the objectness score 146 indicates the likelihood that the region contains an object.  One such approach is a softmax function.  The score is a measure of the probability that the ROI includes an object instance and also a respective location offset; ¶ 60 where it teaches the top ten regions for an image that includes a large and small ship past a seawall with a person posing in front of the seawall.  The region proposals are indicated with the rectangular boxes super-imposed over objects in the image.; determining categories of the plurality of to-be-determined targets according to the confidences (See figs. 1, 8 & ¶s 31-35, 66-67 where it teaches the classification identifies a detected object as a member of a particular class.); respectively determining position offset values corresponding to the categories of the plurality of to-be-determined targets (See fig. 1, 8 & ¶s 30, 34-35, 66 where it teaches The score is a measure of the probability that the ROI includes an object instance and also a respective location offset; there may be different location offsets for different object classification; the size of the bounding box and the location offset around the object are determined as appropriate for a horse or other class; the bounding box regression may include location offsets for objects in the combined feature map.); respectively using the position offset values corresponding to the categories of the plurality of to-be-determined targets as position offset values of the plurality of to- be-determined targets (See fig. 1, 8 & ¶s 30, 34-35, 66 where it teaches The score is a measure of the probability that the ROI includes an object instance and also a respective location offset; there may be different location offsets for different object classification; the size of the bounding box and the location offset around the object are determined as appropriate for a horse or other class; the bounding box regression may include location offsets for objects in the combined feature map.); and determining a category and position information of at least one to-be- determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to- be-determined targets, and confidences of the categories of the plurality of to-be- determined targets . (See figs. 1, 7-8 & ¶s 35, 60, 66-67 where it teaches the final image 114 has bounding boxes for each of the three detected objects; the size of the bounding box and the location offset around the object are determined as appropriate for a horse or other class; objects in the proposed regions are detected and classified using the combined feature map.), wherein the operation of obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image. (See figs. 1, 6, 8 & ¶s 27-30 where it teaches once the Hyper Features over each input images are extracted and the Hyper Feature maps 140 are obtained, then the region proposals are generated at a first HyperNet 106.  This is the Hyper Net for region proposal generation; in each source image, a number of ROIs at fixed locations may be generated and their locations and projected onto the Hyper Features 140; each ROI corresponds to a specific region proposal in the source image; ¶ 60 where it teaches the top ten regions for an image that includes a large and small ship past a seawall with a person posing in front of the seawall.  The region proposals are indicated with the rectangular boxes super-imposed over objects in the image.)
But the reference of Yao fails to explicitly teach wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps; and using the plurality of new feature maps as the plurality of to-be-determined targets.
However, the reference of Yao does suggest wherein the operation of obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image (See fig. 1: 120; ¶ 20-23 where it teaches extracting features from input image 112.); pooling the feature map based on reference box configuration information to obtain a plurality of new feature maps (See fig. 1: 126, 140; ¶ 21-25 where it teaches pooling is used to pool the maximum value pixels and thereby reduce the resolution; produce the Hyper feature maps 140.); and using the plurality of new feature maps as the plurality of to-be-determined targets. (See fig. 1; ¶ 25 where it teaches Hyper features may be used as the image representation in both region proposal generation and object detection.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Yao, for the benefit of generating a Hyper feature maps which may be used for region proposal and object detection. (See ¶ 25)

Re claim 2, Yao discloses wherein the obtaining the plurality of to-be- determined targets formed based on at least one predetermined region size in the to- be-detected image comprises: obtaining a feature map of the to-be-detected image; forming a reference box of a feature point in the feature map according to reference box configuration information; using the reference box of the feature point in the feature map as one to-be- determined target; and obtaining, respectively corresponding to a plurality of feature points in the feature map, the plurality of to-be-determined targets. (See fig. 1 & ¶s 21-30)

Re claim 3, Yao discloses wherein the obtaining a feature map of the to-be- detected image comprises: inputting the to-be-detected image into a backbone network in a convolutional neural network; inputting a feature map output by the backbone network into a filter layer in the convolutional neural network; filtering the feature map output by the backbone network by the filter layer according to a preset sliding window, and using the filtered feature map output by the backbone network as the feature map of the to-be-detected image. (See fig. 1 & ¶s 21-25)

Re claim 4, Yao discloses wherein the predetermined region size comprises: nine predetermined region sizes formed based on three different lengths and three different aspect ratios; or nine predetermined region sizes formed based on three different widths and three different aspect ratios; or nine predetermined region sizes formed based on three different lengths and widths. (See fig. 6)

Re claim 5, Yao discloses wherein the category comprises: two object categories and one background category. (See ¶ 33)

Re claim 6, Yao discloses wherein the determining, for at least one category, confidences of a plurality of to-be-determined targets respectively, and determining categories of the plurality of to-be-determined targets according to the confidences comprises: for each of the plurality of to-be-determined target, calculating, for the at least one category, a confidence of the to-be-determined target respectively, and using a category corresponding to a highest confidence as a category of the to-be-determined target. (See fig. 1 & ¶ 30)

Re claim 7, Yao discloses wherein the determining position offset values corresponding to the respective categories of the plurality of to-be-determined targets comprises: for each of the plurality of to-be-determined target, calculating, for a category of the to-be-determined target, a top offset value, a bottom offset value, a left offset value, and a right offset value of the to-be-determined target. (See fig. 1 & ¶ 35)

Re claim 8, Yao discloses wherein the position information of at least one to-be-determined target comprises: position information of a bounding box of the at least one to-be-determined target. (See fig. 1 & ¶s 30, 34-35)

Re claim 9, Yao discloses wherein the determining a category and position information of at least one to-be-determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to-be-determined targets, and confidences of the categories of the plurality of to-be-determined targets comprises: selecting, from the plurality of to-be-determined targets, at least one to-be- determined target with confidences meeting a predetermined confidence requirement; forming the position information of the bounding box of the at least one to-be- determined target in the to-be-detected image according to position offset value of the selected at least one to-be-determined target; and respectively using a category of the selected at least one to-be-determined target as a category of the bounding box of the at least one to-be-determined target in the to-be-detected image. (See fig. 1 & ¶s 29-35)

Claims (15, 20) have been analyzed and rejected w/r to claim 1 above. 
Claims (16-19) have been analyzed and rejected w/r to claims (2-5) above. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 31, 2022